t c memo united_states tax_court robert c fors and lucille fors petitioners v commissioner of internal revenue respondent docket no filed date robert c fors pro_se john c schmittdiel for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules of continued respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure and an accuracy- related penalty pursuant to sec_6662 in the amount of dollar_figure after concessions by the parties the issues remaining for decision are whether petitioners are entitled to schedule c business_expense deductions attributable to petitioner husband's real_estate activity in excess of amounts allowed by respondent whether petitioners are entitled to an investment_tax_credit and whether petitioners are liable for the sec_6662 accuracy-related_penalty some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in rosemount minnesota on the date the petition was filed in this case all references to petitioner in the singular are to robert c fors petitioner works as a real_estate salesman during petitioner wife worked as a computer lab clerk at a school in rosemount minnesota continued practice and procedure respondent's adjustments to petitioners' liability for self-employment taxes deduction for one-half of such liability and earned_income_credit are computational and will be resolved by the court's holdings on the issues in this case the first issue for decision is whether petitioners are entitled to schedule c business_expense deductions attributable to petitioner's real_estate activity in excess of amounts allowed by respondent on a schedule c attached to petitioners' return petitioner reported gross_income from his real_estate activity in the amount of dollar_figure he claimed business_expenses paid in connection with his real_estate activity in the total amount of dollar_figure respondent made adjustments in the statutory_notice_of_deficiency to nearly all of the claimed expenses although some of the claimed expenses were wholly or partially disallowed respondent also allowed deductions for numerous expenses in amounts in excess of the amounts claimed on the schedule c the expenses discussed infra are the only ones which petitioner addressed at trial we deem petitioner to have conceded respondent's adjustments to the claimed expenses which he failed to address furthermore respondent's counsel conceded at trial that petitioner is entitled to deductions for advertising insurance utilities and postage in amounts in excess of the amounts allowed in the statutory_notice_of_deficiency statutory_notice_of_deficiency conceded at trial advertising insurance utilities postage dollar_figure dollar_figure total allowed dollar_figure respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and petitioners bear the burden of proving their entitlement to any deductions claimed rule a 503_us_79 292_us_435 office expenses - computer petitioner claimed a deduction for office expenses in the amount of dollar_figure on his schedule c respondent disallowed dollar_figure of the claimed deduction the parties agree that the claimed and disallowed office expenses include an amount claimed for the purchase of a computer petitioner purchased an apple macintosh computer on date for dollar_figure not including minnesota sales_tax of percent he purchased the computer through petitioner wife's employer because of the discounts offered by apple to employees of educational institutions respondent's position is that the cost of the computer is generally not deductible because it is subject_to the sec_168 depreciation rules we agree respondent further argues that petitioner failed to make a proper sec_179 election which is required for the computer to be treated as a currently deductible expense petitioner contends that it is unfair to hold that a failure to make a timely election on the return prevents him from deducting a business_expense sec_179 generally allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service within certain dollar limitations an election under sec_179 must be made on the taxpayer's original return for the taxable_year or a timely filed amended_return sec_179 sec_1_179-4 income_tax regs the election must specify the items of sec_179 property to which the election applies and the cost of each of the items sec_179 sec_1_179-4 and income_tax regs after reviewing the record we find that petitioner failed to make the requisite election he failed to specify that he was claiming a sec_179 deduction for the cost of the computer we therefore hold that petitioner is not entitled to a sec_179 deduction for for the cost of the computer respondent concedes that the computer was used by petitioner percent of the time in connection with his real_estate activity petitioner has not proved that he used the computer for business purposes more than percent of the time petitioner failed to attach to the return a form_4562 on which the specific items to be deducted under sec_179 must be listed in addition there is no indication on the face of the schedule c that the claimed office expenses included the amount_paid for the computer in fact we note that petitioner had difficulty at trial recalling which category of expenses the computer was claimed under respondent concedes that petitioner is entitled to a depreciation deduction with respect to the computer for we continued interest_expense petitioner claimed a deduction for interest_paid in the amount of dollar_figure on his schedule c in the statutory_notice_of_deficiency respondent allowed the claimed deduction petitioner now contends that he is entitled to a deduction for interest_paid in the total amount of dollar_figure sec_163 provides that there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness petitioner submitted a record from southview bank which shows that he paid interest in the amount of dollar_figure during petitioner testified that the proceeds of southview bank loan were used to operate his real_estate business during based on the record we find that the interest_paid by petitioner to southview bank during constitutes interest_paid on indebtedness which is properly allocable to petitioner's trade as a real_estate salesman the interest therefore does not constitute personal_interest which would be disallowed by sec_163 see sec_163 accordingly we hold that petitioner is entitled to a schedule c deduction for for interest_paid in the amount of dollar_figure continued therefore instruct respondent to include the conceded amount in his rule computation respondent's counsel could not provide the court with the exact amount of the deduction at trial because petitioner did not notify respondent that the claimed office expenses included the computer until shortly before trial meals and entertainment_expenses petitioner claimed a deduction for meals and entertainment_expenses in the amount of dollar_figure after accounting for the sec_274 80-percent limitation in the statutory_notice_of_deficiency respondent disallowed dollar_figure of the claimed deduction respondent argues that petitioner has failed to substantiate his meals and entertainment_expenses in excess of the amount allowed in the statutory_notice_of_deficiency sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_274 provides that no deduction shall be allowed with respect to any traveling expense including meals while away from home or for any entertainment_expenses unless the taxpayer meets strict substantiation requirements sec_274 and in particular the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount time place and business_purpose of the expense sec_274 petitioner submitted some receipts for the claimed meals and entertainment_expenses he also submitted copies of his daily planner along with weekly charts on which he listed the amount and purpose of the expenses he allegedly paid during in the course of his real_estate activity respondent's revenue_agent marci coopersmith examined petitioner's daily planner weekly charts and other receipts which he showed to her shortly before trial based on her review of his records and his statements during the examination ms coopersmith testified that she determined that petitioner was not entitled to a deduction for meals and entertainment_expenses in excess of the amount allowed in the statutory_notice_of_deficiency respondent submitted a computer printout of the results of ms coopersmith's examination as part of the record in this case she stated to the court that the computer printout was her summary of the amounts substantiated by petitioner and allowed by her after reviewing the daily planner and the weekly charts examining petitioner's records and listening to petitioner's testimony we find that ms coopersmith correctly concluded that the meals and entertainment_expenses allowed in the statutory_notice_of_deficiency equal or exceed the amount substantiated by petitioner's records and statements it appears from the record that respondent went to great lengths to sort through petitioner's assorted records only a week before the trial in an effort to allow petitioner all of the deductions to which he was entitled petitioner's records do not support a finding different from respondent's determination and he failed to provide any testimony which convinces us that respondent erred in his determination we therefore hold that petitioner is not entitled to a schedule c deduction for meals and entertainment_expenses in excess of the amount allowed by respondent the second issue for decision is whether petitioners are entitled to an investment_tax_credit for petitioners did not claim an investment_tax_credit on their return petitioners contend that they have an unused investment_tax_credit in the amount of dollar_figure which was originally claimed on their return petitioners have not proved that the allegedly unused_credit was not absorbed as a carryback to any of their taxable years preceding their taxable_year and sec_39 moreover they have not proved that any remaining amount was not absorbed as a carryforward to any of the taxable years following their taxable_year through but preceding the taxable_year in issue id therefore we have no way of determining the proper amount if any of the alleged credit which may be used as a carryforward to accordingly we hold that petitioners are not entitled to an investment_tax_credit for the fourth issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalty respondent's determinations of negligence are presumed to be correct and petitioners bear the burden of proving that the penalties do not apply rule a welch v helvering u s pincite 58_tc_757 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 respondent determined that petitioners are liable for the accuracy-related_penalty imposed by sec_6662 for their underpayment_of_tax in and that such underpayment was due to negligence or disregard of rules or regulations negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion of the underpayment and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year id based on the record we find that petitioners have not proved that their underpayment was due to reasonable_cause or that they acted in good_faith although petitioners were able to produce some records at the administrative level and at trial that support their entitlement to business_expense deductions nearly all of the figures which petitioners listed on their schedule c were erroneous we hold that petitioners are liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
